Citation Nr: 1120188	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-31 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as depression) as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1962 to March 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran did not request a hearing before the Board.  On appeal, in March 2009, the Board, in pertinent part, denied service connection for an acquired psychiatric disorder.   The Veteran thereafter timely appealed this adverse decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order granting a Joint Motion for Remand in January 2010.

In June 2010, in compliance with the Court's order, the Board requested an opinion from the Veterans Health Administration (VHA) regarding the etiology of the Veteran's acquired psychiatric disorder.  Subsequently, in December 2010, the Board remanded the Veteran's appeal, requesting the RO to schedule the Veteran for a full VA psychiatric examination for the purpose of determining the etiology of any current psychiatric disorder.  As will be further explained below, the RO scheduled the required VA psychiatric examination; however, the Veteran did not appear for the VA examination and did not contact VA to show good cause as to why he did not appear for the VA examination.  Having made all reasonable efforts to complete the required directive, in February 2010, the RO issued a Supplemental Statement of the Case and, subsequently, returned the case to the Board.  As the RO reasonably complied with the December 2010 Remand directives, we will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

A psychiatric disorder was not caused or aggravated by service-connected disabilities.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder as secondary to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in October 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, including attachments sent with the letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim for secondary service connection; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the assignment of ratings and effective dates required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records and private treatment records to assist the Veteran with the claim.  VA also acquired a medical opinion from the Veterans Health Administration (VHA) regarding the etiology of the Veteran's claimed psychiatric disorder.  

Throughout the pendency of this appeal, the RO has attempted to provide the Veteran with a VA medical examination to determine the etiology of the claimed disorder.  The Board notes that the Veteran failed to report for a VA psychiatric examination scheduled for November 14, 2007.  The notice regarding this scheduled VA examination was sent to the Veteran's representative via certified mail and delivery was confirmed on October 25, 2007.  In June 2008, the Veteran submitted a statement, indicating that he was unable to attend the October 2007 VA psychiatric examination due to severe weather.  

The RO subsequently scheduled a VA psychiatric examination for September 3, 2008.  The notice regarding this scheduled VA examination was sent to the Veteran's representative via certified mail and delivery was confirmed on August 16, 2008.  The Veteran again did not appear for the VA examination.  

In November 2008, the RO mailed the Veteran a letter, notifying the Veteran of the date and place for VA examinations for claimed psychiatric disorder and bilateral hearing loss that were scheduled for December 2008.  The letter advised the Veteran to appear and participate at the examinations, as failure to do so would possibly result in the denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The notice regarding these VA examinations, both scheduled for December 4, 2008, was sent to the Veteran's representative via certified mail and delivery was confirmed on November 21, 2008.  The Veteran again did not appear for either VA examination.  

In a February 2009 statement, submitted after the certification of this appeal to the Board, the Veteran wrote a statement, indicating that he could not attend the VA examination for bilateral hearing loss, which would have been provided the same day and at the same place as the scheduled VA psychiatric examination, alleging he did not receive sufficient notification to take leave of his workplace and travel 150 miles.  The Veteran did not provide any explanation for why he did not attend the VA psychiatric examination that was scheduled for the same day in December 2008 as the VA audiology examination.  

The Board notes that the Veteran was given 13 days notice prior to these examinations and did not contact the RO to tell them he could not attend.  Furthermore, the Veteran's after-the-fact reason for not attending the December 2008 VA examination is not credible because, at the September 2007 private psychological evaluation, he had told the private examiner that he was able to select his own days and hours to work.  Consistent with the Veteran's report of part-time work with flexibility in work hours and days is the fact that, at an August 2009 VA audiology examination, the Veteran told the examiner that he only worked part time.  As the Veteran is a part time employee with the ability to choose his own hours, the Board finds that the Veteran's statements that he was unable to get time off work on the day of the scheduled VA psychiatric examination are not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (noting that, as one of the Board's duties, the Board is to assess the credibility of evidence).  

The July 2010 VHA reviewing clinician recommended that the Veteran be offered a VA examination to determine the etiology of any psychiatric disorder.  In part based on this recommendation, yet once again, in January 2011 and at the Board's request, the RO scheduled an examination for January 12, 2011 and mailed notice to the Veteran's address on January 3, 2011.  Despite the letter not being returned, the Veteran again did not appear for the examination, and did not offer an explanation as to his failure to attend.  The Court has held that the duty to assist is by no means a one-way street, and a veteran's obligation to provide certain facts, in this case by submission to a VA examination, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was advised to appear for VA examinations and failed to do so on four separate occasions.  As a result, the Board finds that there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In a February 2011 statement, the Veteran asserted that VA did not properly notify him of his rights, but did not elaborate as to which rights he was referring.  Having reviewed the record of evidence, the Board finds that VA complied with the VCAA duty to notify the Veteran of his rights and obligations, as well as those of VA.  Also, as noted above, VA attempted to provide the Veteran with further assistance in the form of VA examinations, and the Veteran chose not to cooperate with VA.  See Wood, 1 Vet. App. at 193.  

Of note, in a July 2004 letter regarding an unrelated claim, in response to a VA examination notice letter, the Veteran's representative wrote that the Veteran has already submitted to a private examination he believed to be adequate and, therefore, he would agree to attend a VA examination only if VA determined that the private examination was adequate.  The Board notes that in the current claim, similarly, the Veteran has submitted a September 2007 private examination report that, he argues, supports his claim and, subsequently, has not appeared for any of the four scheduled VA examinations.  

As will be discussed below, the Board finds that the September 2007 private examination report is inadequate and, therefore, does not allow for a grant of service connection.  As VA notified the Veteran of the mutual responsibilities of both VA and the Veteran and has made every reasonable attempt to assist him, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  In this case, where the Veteran has already been afforded four opportunities to appear for a VA examination, none of which he availed himself, VA is not required to provide the Veteran additional assistance.  

For these reasons, the Board finds that in this case all VCAA duties to notify and assist the Veteran have been met.  Adjudication of the claim on the merits at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).
	
Also, pursuant to 38 C.F.R. § 3.310(a) (2010), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, a veteran must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).  

A veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by the already service-connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a veteran's non-service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an "additional disability resulting from the aggravation of a non-service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  The provisions of 38 C.F.R. § 3.310 also require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  The purpose of the regulatory change was to implement the requirements of Allen, 7 Vet. App. 439.  In the comments to the new regulation, the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.

If a veteran succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  
38 C.F.R. § 3.310(a).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran essentially claims that he developed a psychiatric disorder, claimed as depression, due to service-connected tinnitus and service-connected bilateral sensorineural hearing loss.  The Veteran does not contend that he developed a psychiatric disorder due to any other service-connected disability, specifically sinusitis and neuropathy of the sural nerve of the left lower extremity.  Based on a review of the evidence, the Board finds that service connection for an acquired psychiatric disorder cannot be granted.

Initially, the Board notes that the Veteran has made no contentions that he has an acquired psychiatric disorder directly related to his period of active duty.  Service treatment records are devoid of treatment or diagnoses of an acquired psychiatric disorder, to include depression, including for even symptoms of psychiatric disorder.  The Board also notes that the Veteran does not contend, nor does any evidence indicate, that the Veteran's service-connected sinusitis and neuropathy of the sural nerve of the lower extremity caused or aggravated an acquired psychiatric disorder, and there is even medical opinion evidence weighing against such nexus.  For example, a July 2010 VHA clinician offered opinions that the Veteran's service-connected sinusitis did not cause or aggravate a psychiatric disorder, and service-connected neuropathy of the sural nerve of the left lower extremity did not aggravate a psychiatric disorder.    

Of note, the record contains a September 2007 private psychological evaluation.  The author of the report refers to himself throughout this report as "I," although the report actually is signed by two psychologists, which reflects at most a summary review by the second psychologist, as the report does not purport to have been written by both psychologists.  For this reason, the Board will refer to the report's author as the private "examiner" rather than "examiners."

In the September 2007 private psychological evaluation, the Veteran informed the examiner that he wished to be evaluated so that he could seek benefits for difficulty with his service-connected physical problems.  The private examiner noted that, "in the most intensive, frustrated voice," the Veteran reported that he was having difficulty sleeping due to ringing in his ears, could not watch television because he could not understand what people were saying, and was frustrated being around other people, although he did not indicate a reason for this.  In a section labeled "History (Condition)," the private examiner wrote that it was "obvious" that after retirement from service the Veteran did not live as well with his hearing loss and tinnitus disabilities as he "evidently" did while in service.  

The Veteran indicated to the private psychologist that he worked at a golf course for approximately ten years, but indicated that, "under these circumstances," he was extremely unhappy.  The examiner further recorded the history that the Veteran then moved to "the city" where he worked for four years, but found that he was dissatisfied and did not get "along with other individuals," so he returned to working at the golf course.  He indicated to the private examiner that he currently worked "informally," picking his own days and hours.  The private examiner wrote that they were not able to get the gist of the Veteran's statements as to why he was not working; however, the examiner speculated that it "st[ood] to reason that [the Veteran's] work [wa]s seasonal."  The private examiner stated that he could not find out exactly what the Veteran did during the late fall and winter months.

The Veteran also stated to the private psychologist that he was sleeping extremely poorly and that he would awaken "multiple times."  After noting this, the private examiner wrote "I am able to ascertain that [the Veteran] can't get back to sleep nor can he stay asleep for very long and so I am therefore the witness of medial and final insomnia on a clinical basis."   

The Veteran reported to the September 2007 private psychologist that he was not eating much, stating this was due to "mood swings."  The Veteran also informed the private examiner that his daily activities had been severely reduced because he did not enjoy church anymore because he could not hear what was being said.  The Veteran also stated that he no longer went to veterans' club meetings, but admitted not enjoying listening to other veterans talking about their troubles.  The Veteran stated that he would play golf with two or three friends, but that this was occurring less frequently.  The Veteran stated that he was most happy at his job, but the private examiner noted that this was in opposition to the Veteran's other statements in which he said that he was not satisfied with his work.  The private examiner wrote that he believed that the Veteran's "work itself is making [the Veteran] more satisfied than the dealings he had with other individuals."  He noted that the Veteran stated that he could not hear anyone over the telephone and had to ask others to repeat themselves.  

The Veteran also stated that he was very depressed and did not see why anyone else should know it.  When confronted with the fact that others could see his depression, the Veteran stated that no one else would really care.

In describing the Veteran's flow of conversation and thought, the private examiner wrote that it was within normal limits with respect to pressure and rate.  The private psychologist wrote that the Veteran's tone was "barbed as it were with the type of frustration and anger that would befall an individual who [wa]s simply asocial and perhaps even a little obnoxious."  The private examiner wrote that the Veteran's voice volume was "severely poor," and, when told to speak louder, one could "see in his facial features the hurt, if not the anger that brand[ed] [the Veteran] as the type of individual with whom one would not enjoy either socialization or virtually any type of interaction."  The private examiner noted that the Veteran's articulation was normal and his stream of mental activity had not been affected by any depression.  

By contrast, the private psychological examiner then wrote that the Veteran's affect and mood were decidedly depressed, although there were many other facets to his difficulties with adjustment, the Veteran's hearing loss accounted for the lion's share of his adjustment problems.  When discussing the Veteran's mental content, the private examiner stated that the Veteran appeared preoccupied with frustration and etiological factors of the frustration.  The private examiner stated that the Veteran was simply the type of man who at one time quite obviously got along with others, as shown by twenty-one years in military service, but who felt that others did not care about him and, for this reason alone, had stopped general socialization or care for others also.  The examiner then went on to say that he was not sure what the Veteran was like prior to service or during the first few years of service, but his personality was highlighted by estrangement from others.  

In conclusion, the private examiner in September 2007 diagnosed: Adjustment Disorder Unspecified (Axis I); Deferred Diagnosis (Axis II); Reported Bilateral Bianural Hearing Loss (Severe) and Reported Tinnitus (Profoundly Severe) (Axis III); Reported "irritation with other people" and reported perceived lack of community support (Axis IV); and GAF scores of 56/65 (Axis V).  In reviewing these findings, the private examiner speculated that the Veteran's bilateral hearing loss and tinnitus were, among other things, "driving him crazy" because the Veteran was not sleeping well and the Veteran was obviously fatigued with the usual associated symptoms including crankiness, frustration, anger, and, "of course," low mood.  Although the Veteran was able to "live better" with his hearing loss during service than at present, the private examiners stated that he was "seeing a gentlemen who but for his getting to the end of emotional rope as it were, is really suffering the effects of lowered participation in daily routines because of hearing loss as etiological to his other social and physical difficulties."  

The private examiner in September 2007 stated that the Veteran could work, but as the Veteran was presently picking his days and hours, the Veteran was "revealing that the amount of work that he can do is failing him because of the again mentioned difficulties he has emotionally."  The examiner opined that the Veteran's adjustment disorder was "unquestionably" due to the problems he had with his hearing loss and tinnitus.  The private examiner stated that the Veteran's "ability to govern his emotions under ordinary stress [wa]s another moderate to severe function of his and he was `fighting tears' during the enter evaluation but I think that he is going to lose this fight as time goes on."  The examiner concluded by saying that, although the Veteran appeared irritated at times, he was cooperative, polite and appropriate throughout the interview.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Having reviewed the evidence of record, the Board does not find the September 2007 private psychological evaluation to have probative value in this matter.

The Board notes that the September 2007 private examiner wrote his report without benefit of a review of the claims file or, apparently, any of the Veteran's clinical history; therefore, the private examiner took the Veteran's reports of history and symptoms as accurate, and later based the conclusions solely upon statements made by the Veteran.  While the Veteran is competent to relate a history and symptoms to the private psychological examiner, and the Board does not discount the history provided by the Veteran merely because it was reported by the Veteran, the probative value of the private psychological opinion depends on the accuracy and completeness of the facts and medical history reported to him by the Veteran.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, based on all the evidence of record, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). 

The accuracy of the facts relied upon by the September  2007 private psychological examiner can be no better than that provided by the Veteran. While an examiner can render a current diagnosis based upon his examination of a veteran, the Court has held that, without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the veteran and, if the facts are inaccurate, an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board notes that the record includes several treatment records which contradict statements and findings in the September 2007 private psychological evaluation.  First, in making the conclusions, the private examiner stated that the Veteran's lack of sleep was related to his bilateral hearing loss and tinnitus.  The private examiner based this conclusion solely on the Veteran's report of sleeplessness related to tinnitus.  Yet, in a December 2004 treatment record, the Veteran reported sleep difficulties due to other etiologies, namely, the psychiatric disorder itself - "flights of ideas" and "flight risk" due to an inability to shut off his mind at nighttime.  The December 2004 treatment record reflects that the Veteran was frustrated with this psychiatric disorder, and that was the reason he did not sleep well.  The report did not include any complaints of tinnitus or hearing loss as the reason or contributor to the reported sleep difficulties.  The December 2004 treatment record reflects that the Veteran experienced noted difficulty with distraction as indicated by the fact that he would start three to four projects, but never completed any of them.  At the December 2004 treatment session, although the Veteran reported experiencing mild tinnitus and ringing in the ears, he did not report any lack of sleep caused by or in conjunction with these disorders.  As the private examiner did not have access to the claims file, the private examiner could not comment on the discrepancy between the Veteran's earlier, more probative accounts in December 2004 made for treatment purposes that did not invoke tinnitus or hearing loss, and the Veteran's current report of a sleep disorder which the Veteran was asserting was caused solely by tinnitus.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Moreover, the record indicates that, in December 2004 and July 2005, the Veteran reported attention deficits and, in July 2005 treatment records, the private examiner noted that the Veteran was on medication for his attention deficits.  In the September 2007 private psychological evaluation report, the private examiner wrote that the Veteran's attention was not within normal limits and his concentration was very poor.  As the Veteran did not inform the September 2007 private examiner of the diagnosed attention deficit disorder, and the private examiner did not have access to the claims file, the private examiner was unable to note the earlier diagnosis of an attention deficit disorder in making a diagnosis or forming nexus opinions.  For this reason, the September 2007 private psychological examiner did not have a full and accurate history, but instead relied on an incomplete and inaccurate presentation of symptomatology by the Veteran that significantly omitted the history of diagnosis of attention deficit disorder.  Such inaccurate history lessens the probative value of the September 2007 private psychological assumptions and opinions.  See Swan, 5 Vet. App. at 233 (holding that, without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the veteran); Black v. Brown, 5 Vet. App. 177, 180 (1993) (holding that opinions based on inaccurate factual history presented by a veteran are "mere speculation").     

For additional reasons, the Board finds that many of the Veteran's statements, as recorded in the report, are not credible.  In weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that, at the outset, the Veteran informed the private examiner that he was only attending the evaluation because he was seeking VA benefits, which reflects a primary, if not sole, motive of making the presentation for monetary gain.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence).  

As noted above, the Veteran previously was treated for an attention deficit disorder for which he was prescribed medication.  Yet, inconsistent with this fact, the Veteran told the September 2007 private examiner that he had never sought treatment for a psychiatric disorder.  The Board finds that the Veteran's failure to provide truthful information regarding his medical history to the private examiner in September 2007 calls into question his motivation, undermines his credibility, and resulted in a factually inaccurate history upon which the September 2007 private psychological examiner relied.  Also noted above, although the Veteran told the private examiner that he could not sleep solely due to the ringing in his ears, in the July 2005 private treatment record, the Veteran stated that he could not sleep due to racing thoughts at night.  

Moreover, in all other treatment records, the Veteran never mentioned an inability to sleep due to hearing loss or tinnitus.  The Board finds this especially noteworthy as, outside of the included VA examination reports, the other treatment records in the file are reports of actual treatment sought by the Veteran, while, in contrast, the September 2007 private psychological evaluation was written, admittedly, solely to facilitate this claim for disability compensation benefits.  The Board finds that such statements made for treatment purposes are of greater probative value than the Veteran's subsequent and inconsistent statements made for compensation purposes.  See Rucker at 73. 

Moreover, the Veteran essentially contends that he has a substantially low threshold of enduring hearing loss and tinnitus, thereby resulting in a mental disorder.  In the September 2007 private report, the Veteran stated that his hearing loss and tinnitus were "driving him crazy."  The Board notes that the Veteran has been examined several times for hearing loss and tinnitus throughout the pendency of this claim.  As noted above, in July 2004, the Veteran reported that he was having difficulty sleeping due to racing thoughts, not the service-connected hearing loss or tinnitus.  Although he also reported hearing loss and tinnitus, he did not indicate that such disorders caused any psychological problems or symptoms.  Likewise, in a December 2006 VA audiology examination report, the Veteran reported that the greatest difficulty caused by his hearing loss was an inability to hear in crowds.  He again did not report any mental disorder symptomatology resulting from the hearing loss or tinnitus.  

Finally, in an April 2009 VA audiology examination report, the Veteran reported that he was having difficulty understanding speech and hearing in background noise.  The VA examiner found that this condition would result in poor social interactions at work and difficulty in following instructions.  Again, the Veteran made no statements that his hearing disorders were causing any sleep loss or mental disorder symptomatology.  The only impairments found by the VA examiners related to hearing loss and tinnitus were those physical, hearing-associated impairments such as inability to hear words, missed parts of conversations, and inability to understand specific instructions that result in incomplete communication and, therefore, misunderstandings that include misunderstanding instructions at work.  The Board notes that such speech discrimination impairment, as well as other hearing related impairments and hearing interference due to tinnitus, are part of the hearing loss rating criteria; therefore, the mere presence of hearing impairment and tinnitus that results in missed words, missed conversation, and verbal misunderstandings is not suggestive of a psychological disorder.  

In summation, the Veteran did not report a full or accurate psychological history to the September 2007 private examiner to provide the basis for a proper evaluation.  Moreover, the Veteran's statements contained within that record, specifically indicating a sleep disorder and mental disorder symptomatology that is not related to bilateral hearing loss and tinnitus, are repeated throughout the record of evidence, and are inconsistent with and more probative than the Veteran's more recent history presented primarily for compensation purposes.  The Board finds this absence of similar statements by the Veteran to be important because most of the other records in the file relate to actual treatment provided to the Veteran, while the September 2007 private psychological evaluation report was written with the sole purpose of establishing this disability compensation claim.  For these reasons, the Board finds that the Veteran's statements in the September 2007 private psychological evaluation, indicating that sleep and mental disorder symptomatology are related to bilateral hearing loss and tinnitus, not to be credible.  

Finally, the Board finds that the September 2007 private psychological evaluation is inadequate as the private examiner obviously was biased in favor of the Veteran in authoring the report.  In a July 2010 VHA opinion, a VA clinician noted reviewing the claims file to include the September 2007 private psychological evaluation report.  The VHA clinician, noted that that, in a July 2004 VA examination report, the Veteran reported that he could go about his job and daily chores without any difficulty.  

The VHA reviewing examiner further noted that the September 2007 private psychological evaluation was not up to the standards expected of a VA compensation and pension examination.  Specifically, the VHA clinician noted that the private examiner used phrases throughout the examination that indicated bias towards the Veteran.  In writing the September 2007 private psychological evaluation report, the private examiners stated that the Veteran's sleep disorders were "driving him crazy" and that the Veteran displayed "crankiness, frustration anger."  Moreover, the VA clinician noted such phrases as "I am seeing a gentleman at the end of his emotional rope," and "fighting tears throughout the entire evaluation but I think he is going to lose this fight as time goes on."  The VHA clinician noted that these phrases were neither related to diagnostic criteria nor were they accurate assessments of a level of disability.  The VHA clinician assessed that, despite the length of the report, the September 2007 private clinician was likely displaying a bias towards the Veteran.  Due to the obvious bias, the VHA clinician concluded that the September 2007 psychological evaluation report record did not meet the standards required of a VA psychiatric examination.  

The Board notes that the psychological evaluation report has other instances indicating the bias of the private examiner outside of those noted by the VA clinician, as well as needless suppositions.  First, the Board notes that the private examiner used extremely colorful phrases and adjectives which are usually not seen in more objective clinical assessments.  Just to relate one example from the numerous quotations from the report above, the examiner stated that the Veteran spoke of his problems "in the most intensive, frustrated voice."  The Board notes that this phrasing is seemingly contradicted by a subsequent passage in which the private examiner also stated that the Veteran spoke so softly that he had to be told to speak louder.  

Also, the Board notes that the September 2007 private examiner reached conclusions in the Veteran's favor without explaining his rationale or created suppositions when there was no need to do so.  For example, the private examiner speculated that the Veteran had a difficult work history.  Specifically, the private examiner stated that the Veteran worked at a golf course for approximately ten years, but "under these circumstances," the Veteran was extremely unhappy and left to work in "the city" for four years before returning.  The private examiner does not explain the nature of the circumstances to which he was referring.  The Board notes that this is especially important, as the Veteran specifically denied any difficulties, and did not report any problems with his job at the golf course caused by hearing loss or tinnitus at any time prior to the examination, despite being treated numerous times over a number of years.  

The private examiner further noted that the Veteran worked "informally," picking his own days and hours, which is more in keeping with the Veteran's credibly reported work history.  For example, in an April 2009 VA medical examination report, specifically regarding the Veteran's neuropathy disorder, the Veteran indicated that he was working part-time as a groundskeeper at a golf course.  Despite the obvious nature of the Veteran's employment, being a part time worker, the September 2007 private examiner wrote that he was unable to "get the gist" of the Veteran's statements as to why he was not working.  The private examiner, instead of reporting facts as noted by the Veteran or conclusions regarding his mental status, made a supposition regarding the Veteran's employment, writing that it "st[ood] to reason that [the Veteran's] work [wa]s seasonal."  

The private psychologist in September 2007 also made conclusions that are inconsistent with the evidence in the same report and other reported evidence of record.  For example, the Veteran stated that his social activities had been limited as he no longer went to church or veterans' club meetings.  The Veteran stated that he did not attend church due to his hearing difficulties; however, the Veteran indicated that he did not attend veterans' club meetings because he did not like to listen to the problems of other veterans.  Moreover, the Veteran stated that he still golfed with two or three friends, even though he did so with less frequency.  The Board notes that the Veteran only listed foregoing one activity, attending church, due to his hearing loss.  Moreover, the Veteran stated that he still socialized with friends while playing golf.  At odds with the Veteran's reports of socialization, including golfing with friends, and conscious choice not to socialize because he did not want to listen to the problems of others (rather than inability to hear others) is the private examiner's assumption that the Veteran was estranged from others and that such assumed estrangement was due to his hearing loss.  The private psychologist did not apparently ask any questions about the Veteran's friends or his relationships with them.  Therefore, in assuming that the Veteran was estranged from others due to hearing loss, the private psychologist failed to note that the Veteran reported leaving only one activity due to a hearing disorder and indicated that he still maintained social activities.  For these reasons, the private psychological examiner's conclusions that the Veteran was socially estranged and that the reason for the estrangement was hearing loss is contradicted by the weight of the evidence of record, including in the September 2007 report itself.  

The September 2007 private psychological evaluation also made purported conclusions that he was not in a position to make.  As noted above, the Veteran told the private examiner that he was sleeping extremely poorly and that he would awaken "multiple times."  After noting the Veteran's statements, the private examiner wrote "I am able to ascertain that [the Veteran] can't get back to sleep nor can he stay asleep for very long and so I am therefore the witness of medial and final insomnia on a clinical basis."  The Board notes that, although the private examiner was qualified to record the Veteran's history and complaints regarding insomnia, the private examiner was not in a position to report witnessing insomnia on a clinical basis, and was not in fact a witness in any relevant sense.  The private examiner has not indicated that he performed any professional studies on the Veteran to ascertain the nature of the Veteran's sleep disorder, nor did he indicate that he personally observed the Veteran's inability to sleep as a lay witness.  The Board finds that the private examiner's obvious attempts to draw seeming medical conclusions where he was not qualified to do so shows a bias towards the Veteran, and undermines the value of the report.  

By contrast, the July 2010 VHA opinion was written after a review of the entire claims file.  The VHA clinician specifically noted the July 2004 VA medical examination reports indicating that the Veteran did not experience difficulty at work.  In reviewing the September 2007 private psychological evaluation report, the July 2010 VHA examiner took note of the obvious bias of the private examiner, and also assessed that the September 2007 private psychological evaluation did not meet the standards required for a VA psychiatric examination report.  In reviewing the rest of the evidence, the VHA reviewing examiner opined in July 2010 that it was less likely than not that the Veteran's sinusitis caused or aggravated a current psychiatric disorder.  The VHA reviewing examiner also opined that the service-connected neuropathy of the sural nerve of the left lower extremity did not aggravate a psychiatric disorder.  

Having reviewed the September 2007 private psychological evaluation, noting the inadequate nature of that report, the July 2010 VHA clinician essentially offered a negative nexus opinion on the question of whether the Veteran's service-connected hearing loss or tinnitus either caused or aggravated the currently diagnosed psychiatric disorder.  The VHA expressed the negative nexus opinion by stating that making such nexus between a psychiatric disorder and hearing loss or tinnitus would involve speculation ("it is difficult to state without resorting to mere speculation that tinnitus and bilateral sensorineural hearing loss has caused or aggravated the currently diagnosed psychiatric disorder").  Even though the VHA clinician utilized the terms resorting to mere speculation in rendering the opinion, when read in context, the negative nexus opinion itself was not a speculative opinion, but was an adequate opinion.  The July 2010 VHA reviewing examiner did not equally conclude that finding no relationship between the service-connected hearing loss and tinnitus would involve speculation, only that making a positive nexus would involve speculation.  For these reasons, when read in context, which includes finding the September 2007 opinion biased and inadequate, the Board finds 

that the July 2010 VHA opinion is essentially a negative nexus opinion that tends to weight against a finding of nexus between the Veteran's service-connected hearing loss and tinnitus and a current psychiatric disorder.  Noting the review of the claims file, and the rationale provided, with reference to the evidence in the record, the Board finds the July 2010 VHA clinician's opinion to be of substantial probative value in this matter.  See Prejean v. West, 13 Vet. 444, 448 (2000).

Therefore, as the September 2007 private psychological evaluation has no probative value, and the July 2010 VHA opinion tends to weigh against the Veteran's claim, the Board finds that the preponderance of competent evidence of record weighs against a finding of service connection for an acquired psychiatric disorder.  As noted above, the Board has taken into consideration the Veteran's lay statements indicating the existence of such a nexus.  However, also as noted above, these statements, all included in the September 2007 private psychological evaluation, are not credible, as they are obviously self-serving and at odds with the Veteran's own, more probative history and complaints recorded elsewhere in treatment records.  

Finally, the Board again notes that VA has attempted to assist the Veteran throughout the pendency of this appeal by attempting to provide him with a VA psychiatric examination on four separate occasions.  Of particular note, the Veteran failed to appear for the most recent examination, in January 2011, and has never attempted to provide good cause as to the latest failure to appear.  

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for an acquired psychiatric disorder, as 

secondary to service-connected disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder as secondary to service-connected disabilities is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


